lee, elmer edward v. state                                          








                                                NO.
12-06-00167-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
KEVIN LUMAN,       §                      APPEAL
FROM THE 217TH
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      ANGELINA
COUNTY, TEXAS
                                                                     
                                                                                      
MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
possession of a controlled substance, methamphetamine, and punishment was
assessed at imprisonment for ten years. 
Thereafter, Appellant filed a notice of appeal.  To be sufficient to invoke the appellate
court’s full jurisdiction, the notice of appeal filed by an appellant in a
criminal case must bear the trial court’s certification of the appellant’s
right to appeal. Tex. R. App. P. 25.2(d).
The certification should be part of the record when notice is filed, but may be
added by timely amendment or supplementation. 
Id.  Appellant’s
notice of appeal does not include the required certification.
            On
June 19, 2006, this court notified Appellant through his counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.2, that the notice of appeal
does not include the trial court certification. 
The notice also informed Appellant that the appeal would be dismissed
unless on or before July 19, 2006, the clerk’s record was amended to include
the required certification.  See Tex. R. App. P. 44.3.




     The deadline for
responding to this court’s notice has expired, and the clerk’s record has not
been amended to show Appellant’s right to appeal.  Therefore, the appeal is dismissed
for want of jurisdiction.
 
 
 
Opinion
delivered July 26, 2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT
PUBLISH)`